DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 17 OCT 2022 election without traverse of Species III, embodiment shown in Figure 5B, claims 1-20, is acknowledged.
Continuity Information
The instant application is a continuation of 16277826, filed 15 FEB 2019, now U.S. Patent Number 10854533.
Domestic Benefit
Acknowledgment is made of applicants’ claim for priority based on provisional application 62648100, filed on 26 MAR 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 NOV 2020 was filed before the mailing of a first Office action on the merits. The submission follows the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 4-9, and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claim 1 of U.S. Patent Number 10854533 (below, “One”) as evidenced in or in view of Chaware et al. (US 20170110407; below, “Chaware”). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known device” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 1, 4, 5 (and dependents 6, 7, 8, 9, and 11), One (and dependents 8, 10, 3, 4, and 11) discloses the claimed invention except for disposed between the substrate and the microelectromechanical device.
Chaware, in FIGS. 1, 2, and related text, e.g., Abstract, paragraphs [0001] to [0086], claims 10-30, teaches an interconnection structure (110) disposed between a substrate (104) and a microelectromechanical device (106) (e.g., FIG. 1).
It would have been obvious to one having ordinary skill in the art at the time invention was made to modify One as taught by Chaware. This is because: 1. such modification would involve well-known materials/processing; and/or 2. all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). Applicant is reminded that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), see MPEP § 2144.06.
The claim correspondence is as follows (app /US 10854533): 1/1+Chaware, 4/1+Chaware, 5/1+Chaware, 6/8+Chaware, 7/10+Chaware, 8/3+Chaware, 9/4+Chaware, and 11/11+Chaware.
Claims 1-3, 5, and 6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of U.S. Patent Number 10854533 (below, “Nineteen”) as evidenced in or in view of Chaware. MPEP § 2143(A)-(G).
RE 1-3, 5, and 6, Nineteen discloses the claimed invention except for connecting the substrate to the microelectromechanical device.
Chaware, in FIGS. 1, 2, and related text, e.g., Abstract, paragraphs [0001] to [0086], claims 10-30, teaches an interconnection structure (110) connecting a substrate (104) to a microelectromechanical device (106) (e.g., [0027]).
It would have been obvious … to modify claim Nineteen as taught by Chaware. This is because: 1. such modification would involve well-known materials/processing; and/or 2. all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 20 depends from independent claim 13 and recites, inter alia, “the first sealing portion or the second sealing portion include a plurality of conductive layers.” The recited portion renders claim 20 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 20. Moreover, the recitation is amenable to multiple plausible constructions because the relationship, i.e., independent or related, between the recited portion and elements appearing in claim 17 is not definite. Applicant is reminded that claims with uncertain boundaries, i.e., claims that are not precise, clear, correct, and unambiguous, fail to inform the public of what constitutes infringement of the claim.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 9-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chaware. MPEP § 2143(A)-(G).
RE 1, Chaware, in FIGS. 1, 2, and related text, e.g., Abstract, paragraphs [0001] to [0086], claims 10-30, discloses a semiconductor package (100), comprising:

    PNG
    media_image1.png
    338
    501
    media_image1.png
    Greyscale

a substrate (104);
a microelectromechanical device (106 – [0046]) disposed on the substrate (104);
an interconnection structure (110) disposed between the substrate (104) and the microelectromechanical device (106) and connecting the substrate (104) to the microelectromechanical device (106); and
a sealing structure (124 – Giving the term “sealing structure” its broadest reasonable interpretation (BRI) consistent with the specification, Chaware’s 124 satisfies this element because it secures 106 to 104. MPEP §§ 2111 and 2131.) surrounding the interconnection structure (110). 
Thus, Chaware anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Chaware’s semiconductor package cannot constitute each and every structural element, it would have been obvious to one having ordinary skill in the art at the time invention was made to modify the device of Burns to satisfy said structural element, as such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
RE 2, Chaware discloses the semiconductor package (100) of claim 1, wherein the microelectromechanical device (106) has an active surface (see pads 206 interfaced with interconnections 110 – Giving the term “active surface” its BRI, this element is met because the noted surface is used to electrically connect 106 to 104. MPEP §§ 2111 and 2131.) facing the substrate (104), and the sealing structure (124) surrounds the active surface of the microelectromechanical device (106).
RE 3, Chaware discloses the semiconductor package (100) of claim 2, wherein the sealing structure (124) fully surrounds the active surface of the microelectromechanical device (106).
RE 5, Chaware discloses the semiconductor package (100) of claim 1, wherein the substrate (104) has a first surface facing toward the microelectromechanical device (106) and the microelectromechanical device (106) has a first surface facing towards the substrate (104), and the sealing structure (124) comprises:
a first sealing portion disposed on the first surface of the substrate (104); and
a second sealing portion disposed on the first surface of the microelectromechanical device (106).
RE 9, Chaware discloses the semiconductor package (100) of claim 1, wherein the substrate (104) has a first surface facing the microelectromechanical device (106) and a second surface opposite to the first surface, and the semiconductor package (100) further comprises:
a first conductive pattern disposed on the first surface of the substrate (104); and
a second conductive pattern disposed on the second surface of the substrate (104), wherein the first conductive pattern is electrically connected to the interconnection structure (110).
RE 10, Chaware discloses the semiconductor package (100) of claim 1, further comprising an encapsulation structure (122) encapsulating the substrate (104) and the sealing structure (124).
RE 11, Chaware discloses the semiconductor package (100) of claim 1, further comprising bonding elements, and wherein the sealing structure (124) defines a plurality of holes filled with the bonding elements (FIG. 1).
RE 12, Chaware discloses the semiconductor package (100) of claim 1, wherein the sealing structure (124) includes an insulation material ([0030]).
RE 13, Chaware, in FIGS. 1, 2, and related text, e.g., Abstract, paragraphs [0001] to [0086], claims 10-30, discloses a semiconductor package (100), comprising:
a substrate (104);
a microelectromechanical device (106) disposed on the substrate (104), the microelectromechanical device (106) having an active surface (interfaced with conductive traces 928) facing the substrate (104);
an interconnection structure (110) between the substrate (104) and the microelectromechanical device (106) and connecting the substrate (104) to the active surface of the microelectromechanical device (106); and
a sealing structure (124) surrounding the active surface of the microelectromechanical device (106).
Thus, Chaware anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Chaware’s package cannot constitute every structural element, it would have been obvious … to modify the device of Chaware to satisfy said element, as such modification would involve a change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Additionally, it would have been obvious because all the claimed elements were known … and one … could have combined the elements as claimed …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 14, Chaware discloses the semiconductor package (100) of claim 13, wherein the sealing structure (124) fully surrounds the active surface of the microelectromechanical device (106).
RE 15, Chaware discloses the semiconductor package (100) of claim 13, wherein the sealing structure (124) includes an insulation material ([0030]).
RE 17, Chaware discloses the semiconductor package of claim 13, wherein the substrate (104) has a first surface facing toward the microelectromechanical device (106) and the microelectromechanical device (106) has a first surface facing towards the substrate (104), and the sealing structure (124) comprises:
a first sealing portion disposed on the first surface of the substrate (104); and
a second sealing portion disposed on the first surface of the microelectromechanical device (106).
RE 18, Chaware discloses the semiconductor package (100) of claim 13, wherein the substrate (104) has a first surface facing toward the microelectromechanical device (106) and a second surface opposite to the first surface, and the semiconductor package (100) further comprises:
a first conductive pattern disposed on the first surface of the substrate (104); and
a second conductive pattern disposed on the second surface of the substrate (104), wherein the first conductive pattern is electrically connected to the interconnection structure (110).
RE 19, Chaware discloses the semiconductor package (100) of claim 13, further comprising an encapsulation structure (122) encapsulating the substrate (104) and the sealing structure (124).
Claims 1-15 and 17-20 are rejected.
Allowable Subject Matter
The following is a statement of allowable subject matter:
Claim16 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon, Wen (US 20150214173), is considered pertinent to applicants’ disclosure. Wen does not teach, inter alia, an interconnection structure disposed between the substrate and the microelectro-mechanical device and connecting the substrate to the microelectromechanical device; and a sealing structure surrounding the interconnection structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815